Name: Council Regulation (EEC) No 2762/76 of 19 October 1976 on the implementation of the economic and control rules of the International Cocoa Agreement 1975
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 11 . 76 Official Journal of the European Communities No L 321/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2762/76 of 19 October 1976 on the implementation of the economic and control rules of the International Cocoa Agreement 1975 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 2 1 . Importation into the Community of products falling within headings No 18.01 , No 18-03 , No 18.04 and No 18.05 of the Common Customs Tariff shall be subject to production at the customs office where the import formalities are completed of the certificate prescribed for this purpose by the rules referred to in Article 1 . 2. Products referred to in paragraph 1 shall be regarded as imported into the Community within the meaning of paragraph 1 when they are : ( a ) entered for free circulation ; Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas by virtue of the Council Decision of 28 September 1976 the Community is to apply provisionally the International Cocoa Agreement 1975, with effect from 1 October 1976, the date on which that Agreement provisionally entered into force ; Whereas on 26 July 1976 the International Cocoa Council adopted the economic and control rules of that Agreement ; Whereas, in accordance with Article 12 (4) of the International Cocoa Agreement 1975, appropriate measures must be taken to implement those rules within the Community, (b ) entered for inward processing. Article 3 1 . Exportation from the Community of products falling within headings No 18.01 , No 18.03, No 18.04 and No 18.05 of the Common Customs Tariff shall be subject to production at the customs office where the export formalities are completed of the certificate prescribed for this purpose by the rules referred to in Article 1 . 2 . Products referred to in paragraph 1 shall be regarded as exported from the Community within the meaning of paragraph 1 when they are exported from the customs territory of the Community either in the same state as at importation or in the form of other products falling within the Tariff headings referred to in the said paragmph. HAS ADOPTED THIS REGULATION : Article 1 Article 4 For the purposes of implementing the International Cocoa Agreement 1975 , the economic and control rules of that Agreement adopted by the International Cocoa Council on 26 July 1976 and set out in the Annex to this Regulation shall be applied in accord ­ ance with the following Articles . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 321/2 Official Journal of the European Communities 20. 11 . 76 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1976. For the Council The President M. van der STOEL 20. 11 . 76 Official Journal of the European Communities No L 321/3 ANNEX ECONOMIC AND CONTROL RULES OF THE INTERNATIONAL COCOA AGREEMENT 1975 Note by the Secretariat With a view to facilitating the application of the rules and for ease of reference, the relevant definitions in Article 2 of the Agreement are reproduced below, modified as appropriate, together with additional information regarding certain rules : 1 . Cocoa means cocoa beans and cocoa products ; 8 . Exporting country or exporting Member means a country or a member respectively whose ex ­ ports of cocoa expressed in terms of beans ex ­ ceed its imports ; 9 . Importing country or importing Member means a country or a Member respectively whose im ­ ports of cocoa expressed in terms of beans ex ­ ceed its exports ; 10. Producing country or producing Member means a country or Member respectively which grows cocoa in commercially significant quantities ; 11 . Special vote means two-third of the votes cast by exporting Members and two-thirds of the votes cast by importing Members , counted separ ­ ately, on condition that the number of votes thus expressed represents at least half the pre ­ sent voting Members . 2 . Cocoa products means products made exclus ­ ively from cocoa beans, such as cocoa paste, cocoa butter, unsweetened cocoa powder, cocoa cake and cocoa nibs as well as such other prod ­ ucts containing cocoa as the Counail may deter ­ mine if necessary. The factors for conversion into beans equivalent are : cocoa butter 1-33 , cocoa cake/powder 1-18 , cocoa paste/nibs 1-25 ; 3 . Tonne means the metric ton of 1 000 kilo ­ grammes or 2 204-6 pounds ; and pound means 453-597 grammes ; 4. Quota year means the period of 12 months from 1 October to 30 September inclusive ; 5 . Annual export quota means the quota of each exporting Member as determined annually by the Council ; Samples and parcels of cocoa not intended for sale up to a maximum net wedght of 25 kg do not require the issue of an ICC certificate ( rule 8, subparagraph ( i )). Samples and parcels of cocoa in excess of 25 kg net intended for sale and cocoa sold must be covered by an ICC certificate, which, in the case of an ICC-1 or ICC-4 certificate, must be validated by affixing cocoa export stamps if the net weight in beans equi ­ valent is 50 kg or more (rule 16, paragraph ( i)). Importing members may export, without an ICC-2 certificate, unlimited quantities of unsweetened cocoa powder provided that each retail pack weighs less than 3-5 kg and that such exports are reported quar ­ terly to the Executive Director ( rule 8 , subparagraph (iii )). 6 . Export quota in effect means the quota of each exporting Member, at any given time, as deter ­ mined by the Council or as adjusted ; 7. Export of cocoa means any cocoa which leaves the customs territory of any country ; and import of cocoa means any cocoa which enters the customs territory of any country ; provided that, for the purposes of these definitions customs territory shall, in the case of a Member which comprises more than one customs terri ­ tory, be deemed to refer to the combined customs territories of that Member ; Cocoa stamps All cocoa stamps will bear the quota year code . Co ­ coa export stamps for validating ICC-1 certificates No L 321/4 Official Journal of the European Communities 20. 11 . 76 Printing of ICC certificate formsissued by producing Members will bear the country code ; those for use by Members listed in Annexes C(l ) and C(2) of the Agreement will bear the ad ­ ditional codes 'CI ' and 'C2' respectively; stamps for splitting of consignments will bear the code 'SC'; stamps for validating certificates (Form ICC-4) for imports from non-members will bear only the quota year code. Each Member will be responsible for printing its own supply of the required ICC certificate forms. The Executive Director will print certificate form ICC-5 which will be used only by him. Any changes incor ­ porated in the ICC certificate forms should be made when reprinting. However, old stocks of forms in the possession of Members may be used until those stocks are exhausted. 20. 11 . 76 Official Journal of the European Communities No L 321/5 ECONOMIC AND CONTROL RULES OF THE INTERNATIONAL COCOA AGREEMENT 1975 Rule 1 and exports of the last three years for which figures are available. Daily and indicator prices Rule 3 Scope of export quotas For purposes of Article 32 ( 1 ) (b), each exporting Member listed in Annex A of the Agreement as well as each exporting Member listed in paragraph 2 of Annex C to the Agreement whose annual production of cocoa other than fine or flavour cocoa is not less than 10 000 tonnes shall report to the Executive Director before 15 October of each quota year the following particulars of the cocoa of the previous quota year which it expects to export within its export quota in effect for that previous quota year: tonnages, forms of cocoa, expected times of ship ­ ment and, if known, destinations. (a) When quotations in one of the two cocoa markets referred to in Article 28 (2) are not available on a particular market day or days, the prices to be used for the purposes of that Article in respect of the relevant market shall be the arithmetic average of the quotations for the day preceding and the day following that or those on which the quotations were not available on that market. (b) When the six months forward rate of exchange referred to in Article 28 (2) is not available on a particular market day or days, the exchange rate to be used for converting London prices to US cents per pound (lb) shall be the arithmetic average of the six months forward rate of ex ­ change for the day preceding and the day follow ­ ing that or those on whiich that rate was not avail ­ able. Rule 4 Adjustments of annual export quotas (c) The indicator price on any market day shall be calculated as the average of the daily prices of the preceding 15 consecutive market days, or of the preceding 22 consecutive market days, as the case may be. (d ) The Executive Director shall publish the daily and indicator prices at the end of each week. Rule 2 ( a) The Executive Director shall notify Mem ­ bers (those listed in Annex A of the Agreement and in paragraph 2 of Annex C to the Agreement where the annual production of such Members other than fine or flavour cocoa is not less than 10 000 tonnes if and when the export quotas for the said Members are introduced or their export quotas in effect are adjusted (upwards or down ­ wards)) of their effective export quotas and the maximum amount in kilogrammes of cocoa ex ­ port stamps available for issue to the certifying agencies of the said Members in respect of the particular cocoa year, including the total quantity of cocoa export stamps already issued to the certifying agencies for that cocoa year. (b) The Executive Director shall notify Members re ­ ferred to in paragraph (a) of this rule of any sus ­ pension of export quotas under Article 34 (2) (c). ( c ) The Executive Director shall notify Members of any adjustments in the annual export quotas in accordance with paragraphs (a ) and (b ) of this rule. Exports not subject to quota The evidence required by the Council for the pur ­ poses of Article 31 concerning the expected volume of exports not subject to quotas shall be provided by the Member concerned before the session of the Council at which quotas are determined. The evi ­ dence shall consist of an estimate of the expected production and domestic consumption together with statistics of actual production, domestic consumption No L 321/6 20. 11 . 76Official Journal of the European Communities Rule 5 Records of contracts Six months prior to the expiry of the said period of three years, the Executive Director shall notify the Members concerned that they may request the return of the envelopes not later than the end of the third year. If by that time, no such request has been re ­ ceived, the Executive Director shall destroy the envelopes. (f) If he considers it necessary, the Executive Director may arrange with the Members concerned for the inspection at any time of the registers of sales and purchase contracts maintained by the certifying agencies or import licensing authorities of Members. Rule 6 ( a ) For purposes of Article 35 (2) and (9), each ex ­ porting Member listed in Annex A to the Agree ­ ment as well as each exporting Member listed in paragraph 2 of Annex C to the Agreement whose annual production of cocoa other than fine or flavour cocoa is not less than 10 000 tonnes, shall register its sales contracts with its certifying agency within two weeks of the establishment of such contracts, and in any case before application is made for the certificate of origin and the certi ­ ficate of buffer stock contribution . (b ) Contracts for purchases from non-members shall be deemed to be bona fide contracts for the pur ­ poses of Article 55 (4) only if they have been registered with the certifying agency or with the import licensing authority of the Member inten ­ ding to import the cocoa, within one month of the establishment of such contracts . ( c ) For purposes of Article 35 (2) and (9 ) and of Ar ­ ticle 55 (4) referred to in this rule, the body which registers the contracts in accordance with para ­ graphs (a ) and (b ) of this rule shall send, before the end of each month, in a properly sealed en ­ velope, a list of the contracts recorded by it in the preceding month to the Executive Director. The list shall include the following information : dates, serial numbers, tonnages, forms of cocoa, expected times of shipment, origins (for imports from non-members) and, if known, destinations (for exports by exporting Members listed in Annex A to the Agreement as well as in Annex C to the Agreement inasmuch as their annual pro ­ duction of cocoa other than fine or flavour cocoa is not less than 10 000 tonnes). The name of the country and the month of registration shall be indicated on the envelope. (d ) The envelopes shall be opened for verification by the Executive Director only when evidence is required for the purposes of the Articles referred to in this rule. The Executive Director shall in ­ form the Member or Members concerned ait the time the envelopes are opened, indicating the circumstances in which the evidence is required . (e) Unless the sealed envelopes sent to the Executive Director are opened in accordance with para ­ graph (d) of this rule, the said envelopes shall be kept by the Executive Director for a period of three years commencing from the month of registration indicated on the envelopes. Redistribution of shortfalls ( a ) Except when quotas are suspended under Article 34 (2) (c), each exporting Member listed in Annex A to the Agreement as well as . each exporting Member listed in paragraph 2 of Annex C whose annual production of cocoa other than fine or flavour cocoa is not less than 10 000 tonnes, shall , in accordance with Article 36, notify the Execu ­ tive Director, in a form prescribed by him, of the undermentioned information as soon as possible and in any case not later than 31 May or, in the case of exporting Members listed in Annex E, 15 July of the quota year: ( i ) the exporting Member's estimates of ex ­ ports of cocoa chargeable to its exports quota in effect, deliveries of cocoa to the buffer stock, exports of cocoa for humanitarian or other non-commercial purposes, and internal diversion of cocoa to non-traditional uses, for the first half of the year from 1 October to 31 March of the quota year; (ii ) the exporting Member's estimates of expec ­ ted exports of cocoa chargeable to its export quota in effect, deliveries of cocoa to the buffer stock, exports of cocoa for humanita ­ rian or other non-commercial purposes, and internal diversion of cocoa to non-traditional uses from 1 April to the end of the quota year, including exports and deliveries of cocoa to the buffer stock after 30 September in accor ­ dance with Article 32 ( 1 ) (b) and Article 40 (9) respectively ; (iii ) whether it has sufficient cocoa available for export up to the full amount of its export quota in effect, after taking account of No L 321/720. 11 . 76 Official Journal of the European Communities domestic consumption of cocoa, its deliveries of cocoa to the buffer stock including deliveries after 30 September in accordance with Article 40 (9), its expected exports of cocoa for hu ­ manitarian or other non-commercial purposes, and internal diversion of cocoa to non-tradi ­ tional uses . 35 (5 ) shall , for purposes of this rule, be dis ­ regarded ; (ii ) the distribution of the quantity of cocoa re ­ presenting the total amount of shortfalls plus half the total amount of any reduction(s) made under Article 35 (6) shall be made to those Members listed in Annex A and para ­ graph 2 of Annex C to the Agreement as aforementioned which have a surplus of cocoa, in proportion to their respective initial annual export quotas . No Member shall , however, be allocated a quantity more than its surplus cocoa referred to in paragraph (a) of this rule; (iii)no allocation shall be made to any Member which has not fully complied with the re ­ quirements contained in paragraphs (a) and (b ) of this rule . Unless prior to 1 September of the quota year the Executive Committee decides otherwise by special vote, the Executive Director shall, taking into account market conditions, redistribute the aggregate referred to in subparagraph (ii ) of this paragraph and as calculated by him from 1 Sep ­ tember of the quota year . The Executive Director shall inform Members of any such redistribution. ( e ) If export quotas are introduced after 15 July of the quota year, the Executive Director shall state in his report to the Executive Committee the date substituted for the date of 1 September referred to in paragraph (d ) of this rule. ( f) Wherever the word 'cocoa' is used in this rule, it means 'cocoa of the current quota year'. Where available cocoa is insufficient for the ful ­ filment of the Member's export quota in effect, the said Member shall indicate the extent of the insufficiency and the reasons therefor; where the available cocoa is in excess of the Member's quota in effect, the said Member shall indicate the ex ­ tent of the surplus . After presentation of the form referred to above, the exporting Member con ­ cerned shall , whenever necessary, communicate to the Executive Director any amendment to the information given therein . The information sup ­ plied by 31 May by the exporting Members re ­ ferred to in paragraph ( a), except those listed in Annex E to the Agreement, shall be updated or confirmed, as appropriate, by the Member con ­ cerned to reach the Executive Director by 15 July of the quota year. The Executive Director may at any time require the exporting Member concerned to update or confirm the information supplied therein. (b ) If there is an introduction of export quotas after 15 July of the quota year, each exporting Mem ­ ber listed in Annex A and in paragraph 2 of Annex C to the Agreement as aforementioned is required to comply with this rule within a fort ­ night of being informed of the introduction of export quotas . (c) The Executive Director shall, as soon as possible after 15 July and in any case before 1 August, or if export quotas are introduced after 15 July of the quota year as soon as possible thereafter, prepare a report for consideration by , the Execu ­ tive Committee containing all relevant informa ­ tion as well as his calculation of the redistribution in accordance with paragraph (d) of this rule . (d) Any redistribution of shortfalls by the Executive Director shall take into account reductions made under Article 35 (6) and shall be governed by the following guidelines : Rule 7 Reporting of exports, imports and grindings ( a ) Members shall supply the Executive Director with statistics of their exports by countries of destina ­ tion and imports by countries of origin for each month to reach him within 60 days of the end of that month. The data supplied shall include any information required under rules governing the operation of the buffer stock and the shipment of cocoa for humanitarian or other non-commercial purposes . (b ) Members shall supply the Executive Director with statistics of their exports by countries of destina ­ tion, imports by countries of origin, and grindings for each quarter in quarterly reports to reach him (i) the Executive Director shall add to the total of the shortfalls resulting from the informa ­ tion received under paragraphs (a) and (b) of this rule half the total amount of any reduc ­ tion^) made under Article 35 (6), provided that any reduction (s ) made under Article No L 321/8 Official Journal of the European Communities 20. 11.76 within 90 days of the end of that quarter. The data supplied shall include any information re ­ quired under rules governing the operation of the buffer stock and the shipment of cocoa for hu ­ manitarian &lt;&gt;&lt; 1 ¢ non -commercial purposes. (c) The Council may Mck the cooperation of any non-member for the supply of data as provided in paragraphs ( a ) and ( b ). Rule 8 Exceptions to rules 9, 10, 11, 12 and 13 The following exports and imports shall be exempt from the provisions of rules 9, 10, 11 , 12 and 13 : ( i ) samples and parcels of cocoa not intended for sale and weighing up to a maximum net weight of 25 kilogrammes per sample or parcel of cocoa beans, cocoa butter, cocoa cake or powder and cocoa paste or nibs ; ( ii ) small quantities of cocoa products for direct consumption as stores on ships, aeroplanes and other international commercial carriers ; ( iii ) unsweetened cocoa powder exported from im ­ porting members in retail packs each of less than 3-5 kilogrammes net weight provided that each importing Member concerned shall report to the Executive Director the quantity exported in each quarter within 30 days of the end of the quarter. cocoa export stamps issued in accoraance with rule 16. (c) In the case of a certificate of origin covering the shipment of cocoa in a form other than beans, the net weight in beans equivalent obtained in accor ­ dance with the conversion factors in Article 32 (2) shall be indicated under 'Observations' in the body of the certificate. (d) The stamps shall be affixed to the certificate of origin only upon the provision to the certifying agency of satisfactory evidence of sale or registra ­ tion of sale or such other evidence of intention to ship as may be appropriate and they shall be cancelled by the certifying agency in such manner that they cannot be used again but can still be deciphered without difficulty. (e) Pursuant to Article 49 (2) of the Agreement, and regarding deliveries of cocoa beans to the buffer stock on leaving the customs territory of a pro ­ ducing Member listed in Annex A or in para ­ graph 2 of Annex C to the Agreement whose 'annual production of cocoa other than fine or flavour cocoa is not less than 10 000 tonnes, the certifying agency shall insert contract number and date in space 14 of the certificate of origin form ICC-1. (f) For deliveries referred to in paragraph (e) of this rule, the stamps shall be supplied free of charge to the certifying agency by the agent of the Orga ­ nization on specific instructions to that effect given to the agent by the Executive Director. (g) The original of the certificate of origin, with stamps firmly affixed, shall be signed, stamped and dated by the customs authority of the Mem ­ ber concerned when that authority is satisfied that the export will take place. The original of the certificate shall then be given to the exporter or his agent and shall accompany the shipping documents to the importer or to the buffer stock manager, as appropriate. (h) The blue copy of the certificate of origin described in paragraph (b ) of rule 18 shall be sent to the Executive Director by the issuing certifying agency as soon as possible and in any case within one month of the date of issue. ( i ) The Member importing the cocoa shall collect and forward the original of the valid certificate of origin to the Executive Director after comple ­ tion of part B thereof, soon after the importation but as far as possible within one month of the importation . Rule 9 Exports from aproducingMember to anotherMembers and deliveries of cocoa beans to the buffer stock on leaving or entering the customs territory of a Member ( a) Subject to the exceptions described in Rules 8 and 10, every export of cocoa from any Member in the territory of which that cocoa is grown shall be covered by a valid certificate of origin and a valid certificate of buffer stock contribution . (b) The certificate of origin shall be in the form ICC-1 prescribed in Annex I and shall only be issued in accordance with the provisions of this rule by a certifying agency of the producing Member. The certificate of buffer stock contribution re ­ ferred to in Article 39 shall be in the form of 20. 11 . 76 Official Journal of the European Communities No L 321/9 Rule 10 Quantitative limitations as set out in paragraph (d) of rule 16 shall apply only to those Member countries listed in paragraph 2 of Annex C to the Agreement whose annual production of cocoa other than fine or flavour cocoa is not less than 10 000 tonnes. Rule 11 Exports from a producing Member to a non-member The procedures set out in rules 9 and 10 shall apply in respect of exports from producing Members to non-members except that the original of the valid certificate of origin shall not accompany the shipping documents to the importer but shall be sent iby the customs authority of the producing Member concerned to the Executive Director as soon as possible and in any case within one month of the date of export. The blue copy of the certificate of origin described in paragraph (b) of rule 18 shall accompany the shipping documents to the importer. Rule 12 Imports by Members from non-members Exports of fine or flavour cocoa from a producing Member listed in Annex C to the Agreement to another Member (a) Pursuant to Article 33 ( 1 ), the provisions of rule 9 shall not apply, except as specified in this rule, to fine or flavour cocoa grown in the territory of any producing Member listed in paragraph 1 of Annex C to the Agreement. ( i ) Such cocoa shall be covered by a certificate of origin in the form ICC-1 prescribed in Annex I validated by the affixation of the appropriate cocoa export stamps. The stamps shall be cancelled by the certifying agency in such a manner that they cannot be used again but can still be deciphered Without difficulty. ( ii ) The stamps shall be in the form prescribed in paragraphs (h), ( i ) and (j ) of rule 16 and shall be overprinted with the code *0'. (iii ) CI cocoa export stamps shall be made available free of charge and shall not be subject to the quantitative limitations set out in paragraph (d) of rule 16. ( iv) At least 15 working days before the commencement of each quota year, the Executive Director shall deposit these stamps with the certifying agency of each such Member subject, mutatis mutandis, to the provisions of paragraph (g) of rule 16. (v) The provisions of paragraphs (c), (g), (h) and ( i ) of rule 9 shall nevertheless apply to certificates of origin for fine or flavour cocoa . (b ) The provisions of paragraph (a) of this rule shall apply to exporting Members listed in paragraph 2 of Annex C to the Agreement save that the certificate of origin shall be validated by cocoa export stamps over-printed with the code 'C2\ The Executive Director shall deposit C2 cocoa export stamps with the agent appointed under paragraph (a ) of rule 16 at least 15 working days before the commencement of each quota year. The stamps shall be issued by the agent only against prompt payment of the appropriate buffer stock contribution or an irrevocable guarantee that payment will be made within three months from the date of supply of the stamps. In countries where the certifying agency is a government agency or organization, such a guarantee need not be given . (a) Every import of cocoa, including fine or flavour cocoa, by Members from non-members in accord ­ ance with Article 55 shall be covered by a valid certificate of import from a non-member and a valid certificate of buffer stock contribution. (b ) The certificate of import from a non-member shall be in form ICC-4 prescribed in Annex IV. (c) The certificate of import from a non-member shall be issued by a certifying agency in accord ­ ance with the provisions of this rule. The pro*- visions of rules 9 and 16 shall apply, mutatis mutandis, to imports by Menlbers from non ­ members. (d ) For purposes of Articles 39 and 55, all imports of cocoa by a Member from a non-member shall be deemed to have originated from that non-member unless the cocoa is accompanied by a valid original certificate obtained from the Executive Director in accordance with rule 14 or 15 and the Executive Director provided with any other information he may specify. (e) If the Executive Director has any reason to believe that this rule is militating against the effective operation of Articles 39 and 55, he shall No L 321/10 Official Journal of the European Communities 20. 11.76 immediately request the Executive Committee to review and, if necessiary, amend the rule. Rule 14 Change of declared destination Rule 13 ( a ) ( i ) If there is a change of destination from a Member to a non-member country, and the valid original certificate accompanying the shipment is a certificate of origin form ICC-1 prescribed in Annex I and that certificate and the cocoa are still in the country of origin, the certifying agency in the country of origin shall certify the change of destination on the valid original certificate upon presentation of satisfactory evidence of the location of the cocoa concerned and give the certificate to the exporter for surrender to the customs authority of the Member exporting the cocoa in accordance with rule 11 . On receipt of the valid original certificate signed, dated and stamped by the customs authority, the Executive Director shall send the blue copy as described in paragraph (b ) of rule 18 to the appropriate certifying agency unless that blue copy has been withheld by that certifying agency. The appropriate certifying agency shall certify the change of destination on the blue copy and give it to the exporter or his agent for dispatch to the new consignee. Exports of cocoa previously imported by Members (a) Every export of cocoa previously imported by a Member shall be covered by a certificate of export. (b) The certificate of export shall be in form ICC-2 prescribed in Annex II and shall be issued in accordance with this rule . (c) In the case of a certificate of export covering cocoa in a form other than beans, the net weight in beans equivalent obtained in accordance with the conversion factors in Article 32 (2) shall be indicated under 'Observations' in the body of the certificate. (d ) Certificates of export shall be issued either by the certifying agency or by the customs authority of the Member from which the cocoa is being exported, depending upon whichever of the two bodies the Member designates for this purpose. (e) The original of the certificate of export shall , at the time of export of the cocoa covered thereby, be validated by the customs authority of the Member concerned by means of a customs stamp when it is satisfied that the export will take place. (f) If the destination is a Member, the original of the certificate of export shall be handed to the exporter or his agent to accompany the shipping documents . The blue copy of the certificate of export described in paragraph (b) of rule 18 shall be sent to the Executive Director by the issuing authority as soon as possible and in any case within one month of the date of issue of the certificate. The Member importing the cocoa shall collect and forward the original of the certificate of export to the Executive Director, after com ­ pletion of part B thereof, soon after the impor ­ tation but as far as possible within one month of the importation . (g) If the destination is a non-member country, the original of the certificate of export shall not accompany the shipping documents to the importer but shall be sent by the appropriate customs authority or the certifying agency of the ' Member concerned to the Executive Director as far as possible within one month of the date of export. The blue copy of 'the certificate of export described in paragraph (b ) of rule 18 shall accompany the shipping documents to the importer. ( ii ) If there is a change of destination from a Member to a non-member country, and the change of destination takes place after the cocoa has left the producing Member, the valid original certificate accompanying the shipment shall be surrendered to the appropriate certifying agency which shall cancel it and send it to the Executive Director. A new certificate in form ICC-3 as prescribed in Annex III shall be issued by the appropriate certifying agency on presentation of satisfactory evidence of the location of the cocoa concerned. The full reference number of the cancelled certificate shall be indicated in space 15 in the body of the new certificate after cancelling the word 'partial'. The ori ­ ginal of the new certificate shall be sent by the certifying agency to the ExecutiveDirector as far as possible within one month of the date of issue of the certificate. The blue copy of the new certificate described in paragraph (b ) of rule 18 shall accompany the shipping documents to the new consignee. ( b ) ( i ) If there is a change of destination from a non-member to a Member country, and the valid original certificate accompanying the 20. 11.76 Official Journal of the European Communities No L 321/11 shipment is a certificate of origin form ICC ­ 1 prescribed in Annex I and that certificate, the blue copy as described in paragraph (b ) of rule 18 , and the cocoa are still in the country of origin, the certifying agency in the country of origin shall certify the change of destination on the valid original certificate and the blue copy upon presentation of satis ­ factory evidence of the location of the cocoa concerned . The procedures contained in paragraphs (g) and (h ) of Rule 9 shall apply. ( ii ) If there is a change of destination from a non-member to a Member country , and the change of destination takes place after the cocoa or the blue copy described in para ­ graph (b ) of rule 18 of the certificate of origin form ICC-1 prescribed in Annex I ac ­ companying the shipment has left the producing Member, the certification shall be by the Executive Director upon presentation of satisfactory evidence of the location of the cocoa concerned, including the presentation of the blue copy described in paragraph (b ) of rule 18 of the valid original certificate referred to in rules 11 , 13 or 15 . This copy shall be exchanged for the original held by the Executive Director. still be deciphered without difficulty. The provisions of paragraph ( c) of rule 9 shall apply, mutatis mutandis, to the splitting of consignments. (e ) If the destination is a Member country, the original of the Valid certificate for splitting of consignments shall be given to the re-consignor or his agent and shall accompany the shipping documents to the new consignee. The blue copy of each certificate for splitting of consignments described in paragraph (b) of rule 18 as well as the relevant valid original certificate surrendered shall be sent to the Executive Director by the certifying agency as far as possible within one month of the date of issue. . The Member importing the cocoa shall collect and forward the original of the valid certificate for splitting of consignments to the Executive Director, after completion of part B thereof, soon after the importation but as far as possible within one month of the importation . ( f ) In the case of cocoa afloat and destined for a non-member or within the territory of a non ­ member, the certificate for splitting of consign ­ ments shall be issued by the Executive Director upon production of the blue copy described in paragraph (b ) of rule 18 and referred to in rules 11 and 13 , and upon presentation of satisfactory evidence of the location of the consignment. The blue copy of each certificate for splitting of consignments shall be given by the Executive Director to the re-consignor or his agent and shall accompany the shipping documents to the new consignee. (g) Rule 14 shall apply if the splitting of consignments involves a change or changes of destination for the whole or part of the quantity covered by the single valid original certificate surrendered to the certifying agency . The new country and port of destination or the unchanged destination, as appropriate, shall be inserted in each of the certificates for splitting of consignments form ICC-3 . The total of the certificates for splitting of consignments form ICC-3 issued in replace ­ ment of the single valid original certificate surrendered to the certifying agency shall take the place of the new certificate referred to in subparagraph (ii ) of paragraph (a) of rule 14. In this case, the word 'partial' in space 15 in the body of the certificate for splitting of consignments form ICC-3 shall not be cancelled. (h ) In addition to the procedure outlined in para ­ graphs (a), (b ), ( c ), (d), (e) and (g), the respective institutions in each Member country may take other practical measures considered necessary for the implementation and achievement of the objectives of this rule. Such measures shall be approved by the Executive Committee. Kule IS Splitting of consignments ( a ) A certifying agency may, on request, issue certifi ­ cates for splitting of consignments to permit the splitting of a consignment of cocoa covered by a single valid original certificate . (b ) The certificate for splitting of consignments shall be in form ICC-3 prescribed in Annex III and shall be issued in accordance with this rule. ( c ) Certificates for splitting of consignments shall be issued by the certifying agency only upon the surrender of the valid original certificate and presentation of satisfactory evidence of the loca ­ tion of the consignment. (d) The original of each certificate for splitting of consignments shall be validated by the affixation thereto of stamps for splitting of consignments issued in accordance with rule 17 which shall be cancelled by the certifying agency in such a manner that they cannot be used again but can No L 321/12 Official Journal of the European Communities 20. 11 . 76 Rule 16 Cocoa exports stamps agency is a government agency or organization such a guarantee need not be given. (f) The International Cocoa Organization shall not be responsible for any charges that agents may make for their services. (g) Each Member shall be responsible for the proper custody of the cocoa export stamps deposited by the Executive Director with the agent, and for the use of the cocoa export stamps supplied to its certifying agency. After the end of the quota year, and not later than 15 January, each Member shall render a final report to the Executive Director ( including the surrender of unused stamps) in a form prescribed by the Executive Director. ( h ) Cocoa export stamps will be issued in denomi ­ nations of 50, 200, 500, 2 000, 5 000, 10 000, 50 000, 100 000 and 500 000 kilogrammes of cocoa beans . Additional denominations may be determined by the Executive Director. Each denomination will be of a different colour. ( i ) The cocoa export stamps to be affixed to the certificate of origin shall correspond to the net weight of the cocoa beans or, in the case of cocoa products, to the net weight in beans equivalent covered by the certificate, except that any excess above the last whole multiple of 50 kilogrammes (or such other multiple as may subsequently be determined by the Executive Director) need not be covered . ( j ) Cocoa export stamps shall bear an individual producing Member code as well as the quota year code. Cocoa stamps shall not be transferable be ­ tween Members . Cocoa export stamps for the purposes of imports from non-members shall not bear an individual Member code. (k) Cocoa export stamps shall only be valid for exports made -during the quota year specified in the quota year code printed thereon. For purposes of rule 3 and this rule, and having regard to Article 32 ( 1 ) (b), an export shall be deemed to have taken place during the quota year for which the export stamps are valid, provided that the date stamp of the customs authority of the exporting Member listed in Annex A to the Agreement and in paragraph 2 of Annex C as aforementioned on the relevant certificate of origin is not later than 7 January. ( 1 ) Cocoa export stamps shall be supplied through the agent of the Organization in Member countries for the purposes of imports from non ­ members under Article 55 in accordance, mutatis mutandis, with the provisions of this rule. (m ) Nothing in this rule shall derogate from the provisions governing fine or flavour cocoa from Member countries mentioned in rule 10 . (a ) The Executive Director shall appoint in each Member country, except the Member countries listed in paragraph 1 of Annex C to the Agree ­ ment and the importing Member countries which indicate that the services of such agent are not required under the circumstances prevailing in their country, a bank or financial institution independent of the certifying agency and the cocoa authority of the country concerned, after consultation with the Member concerned, to act as agent of the International Cocoa Organization in respect of cocoa export stamps . The Executive Director may, on the proposal of a Member, appoint any other suitable body provided that it furnishes him with all the necessary guarantees . ( b ) At least 15 working days before the commence ­ ment of each quota year, the Executive Director shall deposit with the agent appointed under paragraph (a ) cocoa export stamps sufficient to cover the export entitlement of the Member concerned for that quota year plus an additional reserve, to be determined by the Executive Director, to cover exchange of denomination, replacement of damaged stamps, etc. (c ) The agent shall be responsible for the secure custody of the stamps and their issue to the certifying agency for use in accordance with these rules and the instructions of the Executive Director. (d) In the case of Member countries listed in Annex A to the Agreement as well as Member countries listed in paragraph 2 of Annex C whose annual production of cocoa other than fine or flavour cocoa is not less than 10 000 tonnes, the agent will , on the instructions of the Executive Director and in accordance with paragraph (e) of this rule, supply the certifying agency of the Member concerned cocoa export stamps equivalent to not more than 85% of the Member's annual export quota before the commencement of each quota year. Additional stamps will be supplied by the agent to the certifying agency during the third and fourth quarters of the quota year in accord ­ ance with the instructions of the Executive Director. (e ) The agent will supply cocoa export stamps to the certifying agency in accordance with the pro ­ visions of this rule only against prompt payment of the appropriate buffer stock contribution or an irrevocable guarantee that payment will be made within three months from the date of supply of the stamps. In countries where the certifying 20. 11 . 76 Official Journal of the European Communities No L 321/13 Rule 17 Rule 19 Stamps for splitting of consignments Actual net quantities of cocoa received at destination (a) Whenever check-weighing is carried out at destination, the Member concerned shall, through its customs authority, inform the Executive Director if the actual net quantity of cocoa received at the destination is more than 1% in excess of the net quantity shown on the relevant certificate. ( b ) The information required shall be provided by entering the net weight delivered in space 18 of the certificate . ( a ) Stamps for splitting of consignments shall be supplied by the Executive Director, at the request of the Member concerned, to the certifying agency of an importing Member for the use strictly in accordance with rule 15 . (b ) The provisions of paragraphs (h) and (i ) of rule 16 shall apply mutatis mutandis to stamps for split ­ ting of consignments . ( c ) Each Member shall be responsible for the proper custody and use of the stamps for splitting of consignments supplied to its certifying agency. After the end of the quota year, and not later than 15 January, each Member concerned shall render a final report to the Executive Director ( including the surrender of unused stamps) in a form prescribed by him . (d ) Stamps for splitting of consignments shall be the same as cocoa export stamps for the purpose of imports from non-members referred to in para ­ graph (j ) of rule 16, except that the stamps for splitting of consignments will be overprinted with the code 'SC\ Rule 20 Loss of the original of a certificate Rule 18 Forms of certificates and their issue (a ) Every case involving the loss of the original of a certificate shall be referred to the Executive Director. (b ) The person, firm or company reporting the loss of the original certificate is hereinafter referred to as 'the applicant'. ( c) The applicant shall provide the Executive Director with a statement issued by the certifying agency which issued the lost certificate, certifying: ( i ) the issue of the certificate in accordance with the economic and control rules ; (ii ) the total value of cocoa export stamps, CI cocoa export stamps, C2 cocoa export stamps or stamps for splitting of consign ­ ments, as appropriate, with which the certificate was validated. ( d ) Besides the information provided under paragraph (c), the applicant shall send the Executive Director a written explanation of the loss of the certificate and the steps taken to recover it . (e ) On receipt of the documents required under paragraphs (c) and (d), the Executive Director shall , unless a replacement certificate has already been issued for the same certificate, immediately issue a replacement certificate for the importation of the cocoa concerned and cancel the lost certificate. (a) The forms of certificates employed under the provisions of these rules shall be 210 mm wide and 297 mm long. Minor deviations to a size not smaller than 200 mm wide and 280 mm long may be permitted if they are necessitated by special reasons in the issuing Member country. (b ) All certificates shall be in printed form as prescribed in Annexes I to V and issued in an original and at least one copy. The certifying agency may issue as many additional copies as may be found necessary . The original shall be clearly marked ORIGINAL and the copies clearly marked COPY. The first copy only shall be blue . ( c ) Each certificate may be printed in two languages of which one must be English . (d ) Guidance for the issuing and proper completion of the certificates stipulated in these rules shall be provided by the Executive Director. No L 321/14 Official Journal of the European Communities 20. 11 . 76 ment certificate for the importation of the cocoa concerned and cancel the lost certificate. (k) The Executive Director may request additional information, including relevant documents from the applicant and/or the certifying agency whioh issued the lost certificate, if he considers that necessary. ( 1 ) The Executive Director shall, if satisfied with the information and the documents received, release the applicant from his/its undertaking. (m) The sum covered by the undertaking shall be payable to the Executive Director if the process described in paragraph (k) is not completed to the satisfaction of the Executive Director. (n ) The replacement certificate referred to in para ­ graphs (e), (g) and ( j ) of this rule shall be in form ICC-5 prescribed in Annex V. (o) The Executive Director shall ensure that any lost certificate in respect of which a replacement certificate has been issued, is not subsequently used to cover importation of cocoa . If a lost certificate is recovered, it must be forwarded immediately to the Executive Director. (p) A monthly list of cancelled certificates shall be sent by the Executive Director to all Members. ( f) If the applicant is not in a position to provide the documents prescribed in paragraph (c), he/it shall supply the Executive Director with: ( i ) as much information as possible about the cocoa concerned including, where possible, the full reference number, place and date of issue of the certificate, origin, destination, quantity and type of cocoa involved, and the names and addresses of the seller and the buyer ; (ii ) an explanation of the loss of the certificate and the steps taken to recover it. (g) The Executive Director shall thereafter investigate the facts of the loss. He may request additional information, including relevant documents from the applicant and/or the certifying agency which issued the lost certificate, if he considers that necessary. If the Executive Director is satisfied with the information and the documents received, he shall issue a replacement certificate for the importation of the cocoa concerned and cancel the lost certificate. (h) As an alternative to the processes described in paragraphs (c), (d ), (e), (f) and (g) above, the process described in paragraphs (i), ( j ), (k ), ( 1 ) and (m) below shall apply. ( i ) The applicant shall provide the Executive Director with : (i ) as much information as possible about the cocoa concerned including, if possible, the full reference number, place and date of issue of the certificate, origin, destination, quantity and type of cocoa involved, and the names and addresses of the seller and buyer ; ( ii ) an explanation of the loss of the certificate and the steps taken to recover it ; and (Sii ) an undertaking of his/its own for the net weight of the cocoa beans or the net weight in beans equivalent of the cocoa product supposed to have been covered by the lost certificate, as appropriate, at the rate of buffer stock contribution valid at the time of issue of the lost certificate, irrespective of the type of certificate and the origin of the cocoa involved . The undertaking referred to in subparagraph (iii ) shall be provided in the form shown in Annex VI. (j ) On receipt of the information and the under ­ taking, the Executive Director shall , unless a replacement certificate has already been issued for the same certificate, immediately issue a replace ­ Rule 21 Buffer stock accounts The buffer stock manager shall open buffer stock accounts in the name of the International Cocoa Organization in Member countries and at banks approved by the Executive Committee. He shall pay into these accounts all contributions and other receipts to the buffer stock. Any withdrawals from the accounts shall be arranged by 'him and shall be by cheque or other instrument signed by any two of three persons designated by the Executive Director, and including the buffer stock manager or in his absence the financial controller. Rule 22 Appointment of certifying agencies (a) Certifying agencies acceptable to the International Cocoa Organization, shall be appointed in Mem ­ No L 321/1520. 11.76 Official Journal of the European Communities ber countries by the Members concerned in consultation with the Executive Director. Rule 24 Implementation (b ) The International Cocoa Organization shall not be responsible for any charges that certifying agencies may make for their services. The Executive Director shall take such action as he considers necessary to ensure the effective implemen ­ tation of the controls provided in the Agreement and in these rules. Rule 25 Amendments Rule 23 Entry into force Any amendments to these rules shall require a special vote by the Council or by the Executive Committee on its behalf, and shall come into effect on the date decided by the Council, or by the Executive Committee, as appropriate. The International Cocoa Council shall determine the date or dates of the entry into force of these rules . class="page"> ANNEX I CERTIFICATE OF ORIGIN  CERTIFICAT D'ORIGINE FORMULE ICC-1 (Form approved by the International Cocoa Organization ) (Formule approuvÃ ©e par I Organisation internationale du cacao) (*) Where destination is not known insert "Member' or 'non-member"  Lorsque la destination n'est pas connue, inscrire la mention « membre » ou « non membre ». {**) In the case of a shipment of cocoa in a form other than beans, the net weight in beans equivalent obtained in accordance with the conversion factors in Article 32 (2) shall be indicated here  Dans le cas d'une expedition de cacao sous une forme autre que de fÃ ¨ves, on indiquera ici le poids net en Equivalent fÃ ¨ves obtenu par application des coefficients de conversion indiquÃ ©s d ('article 32 paragraphe 2. FORM If*f* tFORMULE ll#0-l Note : This certificate is valid only when it has been properly completed and valid cocoa export stamps corresponding to the net weight of cocoa beans shown on the obverse in space 13 or, in the case of cocoa products, the net weight in beans equivalent in space 14, have been affixed and duly cancelled. Affix cocoa export stamps here Note : Le prÃ ©sent certificat n'est valide que s'il a Ã ©tÃ © correctement rempli et qu'y sont apposÃ ©s et dÃ »ment oblitÃ ©rÃ ©s des timbres valides d'exportation de cacao correspondant au poids net des fÃ ¨ves de cacao comme indiquÃ © au recto Ã la case 13 ou, dans le cas de produits dÃ ©rivÃ ©s du cacao, au poids net en Ã ©quivalent fÃ ¨ves Ã la case 14. Apposer ici les timbres d'exportation de cacao ANNEX II CERTIFICATE OF EXPORT  CERTIFICAT D'EXPORTATION form ,nn 0FORMULE ICC-2 (Form approved by the International Cocoa Organization) (Formule approuvÃ ©e par l'Organisation internationale du cacao) class="page"> ANNEX III CERTIFICATE FOR SPLITTING OF CONSIGNMENTS CERTIFICAT DE FRACTIONNEMENT DE LOTS FORMULE ICC-3 (Form approved by the International Cocoa Organization) (Formule approuvÃ ©e par I Organisation internationale du cacao) FORM Ipp OFORMULE lULr-O Note : This certificate is valid only when it has been properly completed and valid stamps for splitting of consignments corresponding to the net weight of cocoa beans shown on the obverse in space 13 or, in the case of cocoa products, the net weight in beans equivalent in space 14, have been affixed and duly cancelled. Affix stamps for , splitting of consignments here Note : Le prÃ ©sent certificat n'est valide que s il a Ã ©tÃ © correctement rempli et qu'y sont apposÃ ©s et dÃ »ment oblitÃ ©rÃ ©s des timbres valides de fractionnement de lots correspondant au poids net des fÃ ¨ves de cacao comme indiquÃ © au recto Ã la case 13 ou, dans le cas de produits dÃ ©rivÃ ©s du cacao, au poids net en Ã ©quivalent fÃ ¨ves Ã la case 14 . Apposer ici les timbres de fractionnement de lots ANNEX IV CERTIFICATE OF IMPORT FROM A NON-MEMBER (#) CERTIFICAT D'IMPORTATION EN PROVENANCE D'UN NON-MEMBRE (*) (Form approved by the International Cocoa Organization) POURMHULME ICC-4 ( Formule approuvÃ ©e par l'Organisation internationale du cacao) FORM I /*/* AFORMULE IUU"*! Note : This certificate is valid only when it has been properly completed and valid cocoa export stamps corresponding to the net weight of cocoa beans shown on the obverse in space 13 or, in the case of cocoa products, the net weight in beans equivalent in space 14, have been affixed and duly cancelled . Affix cocoa export stamps here Note : Le prÃ ©sent certificat nest valide que s'il a Ã ©tÃ © correctement rempli et qu'y sont apposÃ ©s et dÃ »ment oblitÃ ©rÃ ©s des timbres valides d'exportation de cacao correspondant au poids net des fÃ ¨ves de cacao comme indiquÃ © au recto Ã la case 13 ou, dans le cas de produits dÃ ©rivÃ ©s du cacao, au poids net en Ã ©quivalent fÃ ¨ves Ã la case 14 . Apposer ici les timbres d'exportation de cacao ANNEX V REPLACEMENT CERTIFICATE CERTIFICAT DE REMPLACEMENT FORM I cFORMULE IV/L-O (Form approved by the International Cocoa Organization ) ( Formule approuvÃ ©e par l'Organisation internationale du cacao) class="page"> 20. 11.76 Official Journal of the European Communities No L 321/27 ANNEX VI UNDERTAKING (Give details of the cocoa covered by the lost certificate including the net weight of the cocoa beans or the net weight in beans equivalent of the cocoa product, as appropriate.) I/we hereby undertake to pay to the Executive Director of the International Cocoa Organization one US cent per pound for the above net weight/net weight in beans equivalent. The corresponding amount shall be payable to the Executive Director of the International Cocoa Organization when the process described in paragraph (k) of rule 20 of the economic and control rules has not been completed to the satisfaction of the Executive Director. If the lost original ICC certificate is recovered, I/we shall immediately forward it to the Executive Director. (place) (date) (authorized signature) No L 321/28 Official Journal of the European Communities 20. 11 . 76 ANNEX VII ALPHABETICAL CODE OF MEMBERS Member Annexes to the 1975 Agreement in which the Members figure Code letter Australia D AU Belgium/Luxembourg D BE/LU Brazil A, E, F BR Bulgaria D BG Canada D CA Colombia D CE Czechoslovakia D CS Denmark D DK Dominica (by ext. of UK) CI DM Ecuador CI EC Federal Republic of Germany D DE Finland D FI France D FR German Democratic Republic D DD Ghana A, F GH Guatemala B GT Hungary D HU Ireland D EI Italy D IT Ivory Coast A, F CI Jamaica CI JA Japan D JP Mexico A, E, F ME Netherlands D NL New Zealand D NZ Nigeria A, F NG Norway D NO Papua New Guinea C2 PG Peru B, D PE Portugal D PT St. Lucia (by ext. of UK) CI LC St. Vincent (by ext. of UK) CI VC SÃ £o TomÃ © and Principe C2 ST Spain D ES Sweden D SE Switzerland D CH Togo A, F TG Trinidad and Tobago CI TT USSR D SU United Kingdom D GB United Republic of Cameroon A, F CM Yugoslavia D YU Zaire B ZR